Citation Nr: 1642907	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  11-19 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

2. Entitlement to a special home adaptation grant.

3. Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 and August 2010 rating decisions issued by the RO. 

The Board remanded the issue on appeal in March 2016 for further development of the record. The development was completed and the case has been returned to the Board for appellate disposition.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In an October 2004 rating decision, the Agency of Original Jurisdiction (AOJ) denied service connection for a low back disorder; the Veteran did not appeal to this decision. New and material evidence was not received within one year of notification.  

2. The material added to the claims files subsequent to the October 2004 rating decision does not include evidence that relates to an unestablished fact necessary to substantiate the claim or that is more than cumulative or redundant of that previously considered. 

3. The Veteran's service-connected disabilities have not resulted in permanent and total disability that is due to the loss or loss of use of both lower extremities; or blindness in both eyes (having only light perception) plus the anatomical loss or loss of use of one lower extremity; or, the loss or loss of use of one lower extremity together  with residuals of organic disease or injury or the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion; or, the loss or loss of use of both upper extremities; or, full thickness of subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.    


CONCLUSIONS OF LAW

1. The October 2004 rating decision that denied service connection for a low back disorder is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2. The evidence received subsequent to the October 2004 decision denying service connection for a low back disorder is not new and material and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3. The criteria for a special home adaptation grant have not been met. 38 U.S.C.A. §§ 2101, 5103 (West 2014); 38 C.F.R. § 3.809a (2015).

4. The criteria for specially adapted housing have not been met. 38 U.S.C.A. 
§§ 2101, 5103 (West 2014); 38 C.F.R. § 3.809 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letters sent to the Veteran in May 2009 and July 2010. The claims were last adjudicated in August 2016.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with her claims. 

The appeal was remanded to the RO in March 2016. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed that the Agency of Original Jurisdiction (AOJ) request all records associated with the Veteran's grant of Social Security Administration (SSA) disability benefits in September 1992 and all records associated with the continuing award of SSA disability benefits. The AOJ requested the SSA records and a response from the SSA in March 2016 advised the AOJ that the records do not exist and further attempts to obtain them would be futile because the records had been destroyed. Accordingly, the Board finds that there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), see also Counts v. Brown, 6 Vet. App. 473, 477 (1994).

In summary, the Veteran was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. She was an active participant in the claims process submitting evidence and argument.

New and Material - Low Back Disorder

Generally, a claim that has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for the reopening of claims. The Court of Appeals for Veterans Claims (Court) noted that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, does not require new and material evidence as to each previously unproven element of a claim. Shade v. Shinseki, 24 Vet. App. 110 (2010). For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for a low back disorder in an October 2004 rating decision. The RO noted that the Veteran injured her back in a post service work accident, and found that although the Veteran was diagnosed with a low back disorder, there was no record of treatment for a low back disorder in the service treatment records (i.e., though she had current disability there was no evidence her current low back disorder was related to the Veteran's period of service). 

The evidence in October 2004 included the service treatment records, post service private treatment records (dated from January 1990 to July 2004) that documented diagnosis of a low back disorder and contentions of the Veteran reporting that she injured her back during service and was prescribed medication for back pain as a result thereof. The Veteran was informed of this decision and apprised of her appellate rights, but she did not appeal the decision. Therefore, the October 2004 rating decision became final. 38 C.F.R. § 20.1103. 

In February 2009, the Veteran requested that her claim be reopened. The evidence received since the October 2004 rating decision includes various lay statements submitted by the Veteran reiterating her previously rejected assertions that she has current low back disorder due to injury sustained during her period of service. The statements are cumulative in nature and repetitive of her previous assertions. 

Further, the more recent VA and private treatment records do not serve to support her lay assertions that she has current low back disorder that onset due to injury sustained during her period of service. Rather, these more recent treatment records confirm that the Veteran has a current low back disorder, a fact that had been established previously. See generally Morton v. Principi, 3 Vet. App. 508 (1992); Mingo v. Derwinski, 2 Vet. App. 51 (1992) (observing that evidence of a claimant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service). Thus, this evidence is cumulative.

The lack of a nexus between current diagnosed low back disorder and period of service is the basis for this continued denial of her claim. A veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board is required to provide an examination. 38 C.F.R. § 3.159 (c)(4)(iii). As the Veteran has not submitted new and material evidence to reopen the claim for service connection a low back disorder, an examination is not required. 

For these reasons, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim of service connection for a low back disorder.   



Special Home Adaptation/Specially Adapted Housing

Specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to: the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or, full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 38 U.S.C.A. § 2101 (a); 38 C.F.R. § 3.809 (b).

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 38 C.F.R. § 3.809 (c).

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350 (a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

A Veteran, not entitled to eligibility in acquiring specially adapted housing under the provisions of 38 C.F.R. § 3.809, with a service-connected disability rated as permanent and total that is due to blindness in both eyes, that includes the anatomical loss or loss of use of both hands, or is due to a severe burn injury, will be eligible for a special home adaptation grant.  38 C.F.R. § 3.809a.

Service connection is in effect for loss of use of a creative organ due to hysterectomy, rated 30 percent. However, the law specifically limits entitlement to such benefits where the Veteran's service- connected disabilities result in permanent and total service-connected disability due to: the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or, full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk (for specially adapted housing). If the veteran, not entitled to eligibility in acquiring specially adapted housing, benefits are payable for  a service-connected disability rated as permanent and total that is due to blindness in both eyes, that includes the anatomical loss or loss of use of both hands, or is due to a severe burn injury (for special home adaptation grant).

Where, the evidence does not establish that the Veteran's service-connected disabilities have resulted in the requisite level of impairment to warrant entitlement, there can be no valid claim for entitlement to benefits. In the instant case, the claims must be denied, because the essential criterion for eligibility-service-connected disabilities that have resulted in the requisite level of impairment (permanent and total disability)-has not been met.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 55 (1990).


ORDER

The application to reopen a claim for service connection for a low back disorder is denied. 

Entitlement to a special home adaptation grant is denied.

Entitlement to specially adapted housing is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


